                                                                        .. " . . . . . -·----·1
                                                                       ' ',
                                                                       1 I
                                                                              '   ~J :
                                                                                            --
                                                                                              ~•~
                                                                                                  .
                                                                                                      •      '"    A •
                                                                                                                        ~~   --   ~   .........


                                                                       . il   "'.-. r    1 •I '   n . ,· .

                                                                        ;: [-T~::~~:,,,
                                                                              I                       if'1          •



                                                                                        ,v
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       ', ~<;\~            ·22-.1 i
                                                                                                  h.,
                                                                                                                  .r~,-,_,-;
                                                                                                                  a,~.-- •-~~--t-
                                                                                                                                                  pr;   ~n


------------------------------------------------------------X
RAFAEL ANTONIO GARA VITO-GARCIA,
                                                                          .: ~: ;:; ; i): -~~~
                                   Petitioner,                                17 CIVIL 5798 (JSR) (SLC)
                                                                                  12 CR. 839-1 (JSR)
                 -against-
                                                                                          JUDGMENT

UNITED STATES OF AMERICA,

                                   Respondent.
-------------------------------------------------------------X


        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated December 16, 2019, the Report and Recommendation is

adopted; and the reasons stated therein, the petition is dismissed with prejudice; in addition,

because petitioner has not made a substantial showing of the denial of a constitutional right, a

certificate of appealability will not issue; moreover, the Court certifies that any appeal from this

Order would not be taken in good faith, as petitioner's claim lacks any arguable basis in law or

fact, and therefore permission to proceed in forma pauperis is also denied.

DATED: New York, New York
       December 18, 2019




                                                                 BY:




                                                                   THIS DOCUMENT W A S $
                                                                   ON THE DOCKET ON / ~ ; ; /?
